            Case 3:19-cv-01356-VC Document 42 Filed 05/16/19 Page 1 of 3



ROBERT B. OWENS (CSB No. 77671)
rowens@ogrlaw.com
OWENS & GACH RAY
10323 Santa Monica Blvd., Ste. 102
Los Angeles, CA 90025
Telephone:    310.553.6611
Facsimile:    310.553.2178

Attorneys for Plaintiffs




                                 UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                   (SAN FRANCISCO DIVISION)

MON CHERI BRIDALS, LLC, et al.,                       Case No.: 19-cv-01356-VC

                   Plaintiffs,                        STIPULATION AND [PROPOSED]
                                                      ORDER GRANTING PLAINTIFFS ONE
       v.                                             ADDITIONAL DAY TO FILE THEIR
                                                      OPPOSITION TO DEFENDANT’S
CLOUDFLARE, INC.,                                     MOTION TO DISMISS

                   Defendant.                         Amended Complaint Served: Feb, 6, 2019
                                                      Current Response Date: (Date not set)
                                                      Current Date for Opposition: May 16, 2019
                                                      Proposed Date for Opposition: May 17, 2019
                                                      Current CMC Date: July 9, 2019

       Under Local Rules 6-2 and 7-12, the parties hereby stipulate to, and request the Court’s

approval for, a one-day modification to the existing briefing schedule on Cloudflare’s motion to

dismiss the action under Rule 12(b)(6). The parties propose and stipulate that Plaintiffs may file

and serve their papers in opposition to Cloudflare’s Motion to Dismiss on May 17, 2019, rather

than on May 16, 2019.

       The reason for the stipulated request, and for the Court to grant it, are that Plaintiffs’ lead

counsel’s schedule in the last two weeks has not permitted sufficient time to prepare and finalize




 STIPULATION AND [PROPOSED] ORDER GRANTING
 PLAINTIFFS ONE ADDITIONAL DAY TO FILE THEIR
 OPPOSITION TO DEFENDANT’S MOTION TO DISMISS      1                         Case No.: 19-CV-01356-VC
          Case 3:19-cv-01356-VC Document 42 Filed 05/16/19 Page 2 of 3



Plaintiffs’ opposition to the motion to dismiss, and Defendant’s counsel has agreed to allow

Plaintiffs’ counsel to have the additional day to submit Plaintiffs’ opposition.

       There have been no previous extensions of time for the filing of Plaintiffs’ opposition to

the motion to dismiss.

       The request will not affect the timing of the hearing on the motion or on any other aspects

of the case schedule.

Dated: May 16, 2019                           FENWICK & WEST LLP



                                              By: s/
                                                  Andrew P. Bridges

                                              Attorneys for Defendant
                                              CLOUDFLARE, INC.

                                              OWENS & GACH RAY



                                              By: s/
                                                  Robert B. Owens
                                                  Attorneys for Plaintiffs
                                                  MON CHERI BRIDALS, LLC and
                                                  MAGGIE SOTTERO DESIGNS, LLC

       Pursuant to Civil Local Rule 5-1(i)(3), all signatories concur in filing this stipulation.



Dated: May 16, 2019                           By: s/
                                              Robert B. Owens




 STIPULATION AND [PROPOSED] ORDER
 FOR BRIEFING SCHEDULE ON MTD AND
 CONTINUING CASE MGMT CONF.                        2                       Case No.: 19-CV-01356-VC
            Case 3:19-cv-01356-VC Document 42 Filed 05/16/19 Page 3 of 3



                                    [PROPOSED] ORDER

       PURSUANT TO STIPULATION,
       1.      Plaintiffs may file papers in opposition to Cloudflare’s motion to dismiss by May

17, 2019, rather than by May 16, 2019.

IT IS SO ORDERED.

Dated: _______________
        May 16, 2019
                                                               Hon. Vince Chhabria
                                                            United States District Judge
                                                           Northern District of California




 STIPULATION AND [PROPOSED] ORDER
 FOR BRIEFING SCHEDULE ON MTD AND
 CONTINUING CASE MGMT CONF.                      3                      Case No.: 19-CV-01356-VC
